DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Umlauf on 01/06/2022.

The application has been amended as follows: 

Claim 3. (Currently Amended) The method of claim 1, wherein the information about the signature comprises at least one of: 
[[a]] the hand geometry of the user; or 
[[a]] the hand movement of the user.


Claim 11. (Currently Amended) The method of claim 10, wherein the receiving the motion data about the information about the signature, wherein the motion data comprises at least one of rotation or acceleration comprises: 
receiving the motion data of a second hand of the user, wherein the second hand is different from a first hand, 
wherein the first hand is associated with [[a]] the hand geometry of the user.

Claim 16. (Currently Amended) A non-transitory computer-readable medium encoded with a computer-readable program which, when executed by a first processor, will cause a computer to execute a method of authenticating a user, the method comprising: 
training a plurality of models; 
sending, by the computer, an acoustic signal; receiving, by the computer, a reflected acoustic signal, wherein the reflected acoustic signal comprises information about a signature; 
receiving, by the computer, motion data about the information about the signature; 
comparing the information about the signature to a model to generate a plurality of scores; and 
deciding, based on the plurality of scores, if the information about the signature is within a predetermined tolerance levels wherein the plurality of scores comprise: 

a second score corresponding to a measure of similarity between a hand movement of the user and a hand movement in the model, and 
a third score corresponding to a measure of similarity between the motion data of a second hand movement of the user and a predetermined second hand movement in the model.

Claim 17. (Currently Amended) The method of claim 16, wherein the training the plurality of models comprises: 
training a first model, wherein the first model corresponds to a means of authenticating a hand geometry of a user using the acoustic signal; 
training a second model, wherein the second model corresponds to a means of authenticating [[a]] the hand movement of the user using the acoustic signal; and 
training a third model, wherein the third model corresponds to a means of authenticating [[a]] the hand movement of the user using motion data.

Claim 23. (Currently Amended) The method of claim 16, wherein the information about the signature comprises at least one of: 
[[a]] the hand geometry of the user; or 
[[a]] the hand movement of the user.


receiving the motion data of a second hand of the user, wherein the second hand is different from a first hand, wherein the first hand is associated with [[a]] the hand geometry of the user.

Allowable Subject Matter
Claims 1-8, 10, 11, 14-27, 29, 30, 33, 34 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 16, both claims have been amended to include previously objected to claims 13 and 32, respectively.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/           Examiner, Art Unit 2637